DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive..
Applicant argues that Zhang does not teach an inorganic layer disposed between the thin film transistor substrate 23 and light emitting layer 10.  Examiner has reassigned the element 23 as the inorganic layer and used the Lee reference to teach the specifics of the thin film transistor substrate.  Each and every limitation is viewed by Examiner as being taught by the new combination of references and rejection of the claims are being maintained.  Amendments to the claims have been incorporated as can be found below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPub 2019/0252641; hereinafter “Zhang”) in view of Lee (US PGPub 2011/0127548).
Re claim 1: Zhang teaches (e.g. figs. 2 and 5, and labeled fig. 5 below) an organic light-emitting diode (OLED) display panel (OLED display as described at paragraph 51 and shown in figs. 2 and 5), comprising: a base substrate (substrate 24 such as a glass or quartz substrate; e.g. paragraph 64); a light emitting layer (OLED device 110; e.g. paragraph 62) disposed on the base substrate (24); an inorganic layer (buffer layer 23 formed of silicon oxide; e.g. paragraph 86) disposed between the base substrate (24) and the light emitting layer (110); an encapsulation layer (21a, 22, and 21b above the lowest 22; hereinafter “EL”) disposed on the inorganic layer (23) and covering the light emitting layer (110); wherein grooves (engaging protrusion 221 formed grooves as labeled below as “G”; e.g. paragraph 65) are defined in a side of the inorganic layer (23) in contact with the encapsulation layer (EL), a part of the encapsulation layer (EL) is located in the grooves (G), and the encapsulation layer (EL) includes a first inorganic layer (lowest inorganic layer 21a; e.g. paragraph 55; hereinafter “1IL”) covering the light emitting layer (110), an organic layer (organic layer 22 above 1IL; e.g. paragraph 55; hereinafter “OL”) disposed on the first inorganic layer (1IL), and a second inorganic layer (inorganic layer 21b above lowest 22; e.g. paragraph 55; hereinafter “2IL”) covering the first inorganic layer (1IL) and the organic layer (OL), a part of the second inorganic layer (2IL) being located in the grooves (G), and the grooves (G) are defined only between the inorganic layer (23) and the second inorganic layer (2IL).

    PNG
    media_image1.png
    330
    738
    media_image1.png
    Greyscale

Zhang may be considered as being silent as to explicitly teaching a thin film transistor substrate disposed on the base substrate, and the inorganic layer disposed between the thin film transistor substrate and the light emitting layer.
Lee teaches (e.g. fig. 2) a thin film transistor substrate (140, 146, 148; hereinafter “TFTS”) disposed on the base substrate (110), and the inorganic layer (158) disposed between the thin film transistor substrate (TFTS) and the light emitting layer (160, 164, 166).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film transistor substrate disposed on the base substrate as taught by Lee in the device of Zhang in order to have the predictable result of using a known display driving circuitry as taught by Lee ensuring the device of Zhang would be able to properly operate as a display.
Re claim 8: Zhang teaches (e.g. figs. 2 and 5) an organic light-emitting diode (OLED) display panel (OLED display as described at paragraph 51 and shown in figs. 2 and 5), comprising: a base substrate (substrate 24 such as a glass or quartz substrate; e.g. paragraph 64); a light emitting layer (OLED device 110; e.g. paragraph 62) disposed on the base substrate (24); an inorganic layer (buffer layer 23 formed of silicon oxide; e.g. paragraph 86) disposed between the base substrate (24) and the light emitting layer (110); an encapsulation layer (21a, 22, and 21b above the lowest 22; hereinafter “EL”) disposed on the inorganic layer (23) and covering the light emitting layer (110), the encapsulation layer comprising another inorganic layer (21b); wherein grooves (engaging protrusion 221 formed grooves as labeled below as “G”; e.g. paragraph 65) are defined in a side of the inorganic layer (23) in contact with the encapsulation layer (EL), a part of the encapsulation layer (EL) is located in the grooves (G), and the grooves (G) are defined only between the inorganic layer (23) and the another inorganic layer (21b).
Zhang may be considered as being silent as to explicitly teaching a thin film transistor substrate disposed on the base substrate, and the inorganic layer disposed between the thin film transistor substrate and the light emitting layer.
Lee teaches (e.g. fig. 2) a thin film transistor substrate (140, 146, 148; hereinafter “TFTS”) disposed on the base substrate (110), and the inorganic layer (158) disposed between the thin film transistor substrate (TFTS) and the light emitting layer (160, 164, 166).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film transistor substrate disposed on the base substrate as taught by Lee in the device of Zhang in order to have the predictable result of using a known display driving circuitry as taught by Lee ensuring the device of Zhang would be able to properly operate as a display.
Re claim 15: Zhang teaches (e.g. figs. 7B, 7D, 7G, and 5) a method of fabricating an organic light-emitting diode (OLED) display panel (OLED display as described at paragraph 51 and shown in figs. 2 and 5), comprising the following steps: 23 formed of silicon oxide; e.g. paragraph 86) on a base substrate (24); S20, forming a light-emitting layer (110) on the inorganic layer (23); S30, forming grooves (engaging protrusion 221 formed grooves as labeled below as “G”; e.g. paragraph 65) on an upper surface of the inorganic layer (23); S40, forming an encapsulation layer (21b) filling the grooves (G) and covering the light emitting layer (110) on the inorganic layer (23), wherein the encapsulation layer (21b) comprises another inorganic layer (21b), and the grooves (G) are defined only between the inorganic layer (23) and the another inorganic layer (21b).
Zhang may be considered as being silent as to explicitly teaching S10, forming a thin film transistor substrate on a base substrate.
Lee teaches (e.g. fig. 2) S10, forming a thin film transistor substrate (140, 146, 148; hereinafter “TFTS”) on a base substrate (110).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thin film transistor substrate disposed on the base substrate as taught by Lee in the device of Zhang in order to have the predictable result of using a known display driving circuitry as taught by Lee ensuring the device of Zhang would be able to properly operate as a display.
Re claim 16: Zhang teaches the method of fabricating the OLED display panel wherein in the step S30, the thin film transistor substrate (TFTS) is etched by an etching solution (etching; e.g. paragraph 92 of Zhang) to form the grooves (G).

Claims 2-5, 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee as applied to claim 1, 8, and 15, respectively, above, and further in view of Riegel et al. (US PGPub 2018/0151833; hereinafter “Riegel”).
Re claims 2 and 9 and 17: Zhang in view of Lee teaches substantially the entire structure as recited in claims 1 and 8, respectively, except explicitly teaching the OLED display panel wherein the grooves (G of Zhang) are gradually tapered toward the encapsulation layer (EL, 21b of Zhang).
Riegel teaches (e.g. figs. 1 and 4C) the grooves are gradually tapered (as can be seen in fig. 4C a rounded undercut can have a force-locking connection of the inorganic encapsulation; e.g. paragraphs 67 and 68) toward the encapsulation layer (106).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the undercut structure as taught by Riegel in the device of Zhang in view of Lee in order to have the predictable result of creating a better adhesion force between the inorganic encapsulation and the substrate (see paragraph 70).
Re claims 3 and 10: Zhang in view of Lee and Riegel teaches the OLED display panel wherein a shape of a longitudinal section of each of the grooves (G of Zhang) is a positive trapezoidal shape or a teardrop shape (teardrop shape as shown in fig. 4C of Riegel).
Re claims 4 and 11: Zhang in view of Lee and Riegel teaches the OLED display panel wherein the grooves (G of Zhang) surround the light emitting layer (110 of Zhang) by at least one circle (although not explicitly taught by Zhang, Lee shows in figs. 4 and 6 the need to fully encircle the OLED element with the sealing groove to ensure OLED display encapsulation).
Re claims 5 and 12: Zhang in view of Lee and Riegel teaches the OLED display panel wherein a shape of at least one circle of the grooves in whole is a parallelogram .

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Lee  and Riegel, as applied to claims 4 and 11, respectively, above, and further in view of Su et al. (US PGPub 2010/0207281; hereinafter “Su”).
Re claims 6 and 13: Zhang in view of Lee and Riegel teaches substantially the entire structure as recited in claim 4 except explicitly teaching the OLED display panel wherein each side of at least one circle of the grooves has a wave shape.
Su teaches (e.g. fig. 5) each side of at least one circle of the grooves has a wave shape (fig. 5 shows a channel formed by 80’ 85’ being a wave shape as well as a rectangular shape as shown in fig. 6).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the wave shape as taught by Su in the rectangular groove as taught by Zhang in view of Lee and Riegel in order to have the predictable result of improved adhesion by using a serpentine arrangement which provides greater surface area for adhesion (see paragraph 42 of Su).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822